SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 14, 2007 FRANKLIN CREDIT MANAGEMENT CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-17771 75-2243266 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. employer identification no.) 101 Hudson Street New Jersey, New Jersey (Address of principal executive offices) 07302 (Zip code) Registrant’s telephone number, including area code:(201) 604-4402 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Check the appropriate box below in the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240. 14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On August 14, 2007, Franklin Credit Management Corporation (the “Company”) issued a press release announcing its financial results for the quarter ended June 30, 2007.A copy of the press release is furnished as Exhibit 99.1 to this report and is incorporated herein by reference.The information in this Current Report on Form 8-K, including the exhibit, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description 99.1 Press Release, dated August 14, 2007, entitled “Franklin Credit Management Reports Second Quarter 2007 Operating Results.” 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FRANKLIN CREDIT MANAGEMENT CORPORATION By:/s/ Paul D. Colasono Name: Paul D. Colasono Title: Chief Financial Officer and Executive Vice President Date: August 14, 2007 3
